Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 1 of 18 PageID #: 487




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., A MINOR, BY AND THROUGH
HER PARENT AND LEGAL GUARDIAN, D.L.,

               Plaintiff,



v.                                                     CIVIL ACTION NO. 3:18-CV-162
                                                       (Groh)


CITY HOSPITAL, INC., d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.,
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

                             Defendants.

                  PLAINTIFF’S RESPONSE MEMORANDUM IN
     OPPOSITION TO BERKELEY MEDICAL CENTER’S MOTION TO DISMISS THE
       SECOND AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION OF
                  PLAINTIFF’S THIRD AMENDED COMPLAINT

     NOW COMES the Plaintiff, S.L., a minor, by and through her parent and legal guardian

D.L., and by and through her counsel, hereby submits her Memorandum in Opposition to

Defendant’s Motion to Dismiss and states as follows:




                                              1
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 2 of 18 PageID #: 488




  I.   Preliminary Statement and Factual Background

       S.L., an autistic teenager, visited Berkeley Medical Center (“BMC”) on October 12,

2016, seeking medical care for an injury to her foot. Third Am. Compl. (Doc. 74), ¶¶ 21, 24, 25.

D.L. informed the nurse at the desk and triage, the attending nurse, and the attending PA-C that

S.L. was autistic and because of S.L.’s disability, S.L. was likely to experience severe anxiety

while receiving sutures. Id. at 26.

       As a result of her autism and related disabilities, S.L. could not tolerate the suture

procedure without basic disability accommodations, such as anxiety management and topical

anesthetic. Id. at 23, 26, 29. BMC staff refused to provide these accommodations, not because

they felt these accommodations would be contraindicated but because they did not wish to spend

any additional time on treating S.L. Id. at 39, 40, 41, 42, 43, 44, 45.

       When S.L. became distressed at the idea of receiving sutures without the

accommodations she needed, her mother, D.L., withdrew consent for treatment and stated her

intent to obtain care at another hospital. Id. at 46, 47. BMC refused to permit S.L. or her mother

to leave and, in cooperation with employees of the hospital’s emergency room department

(“ED”), instead sent numerous staff members to forcibly restrain S.L. and administer injectable

antipsychotic medications against her will and without her consent, before ultimately

administering sutures to S.L.’s foot. Id. at 48-82. Due to the contemporaneous statements of

BMC staff, S.L. and her mother reasonably believe that BMC’s and the ED contractor’s actions

in detaining and restraining S.L. were based on discriminatory and stereotypical attitudes toward

children with disabilities like S.L., and that a child without disabilities expressing similar distress

would not have been forcibly restrained.




                                                  2
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 3 of 18 PageID #: 489




 II.      Procedural History

          On April 22, 2020, D.L. moved this Court for leave to file her Third Amended Complaint

adding parties and adding a cause of action under the West Virginia Medical Professional

Liability Act, W. Va. Code § (Doc 68). On May 13, 2020, this Court granted that motion (Doc.

73). BMC now moves to dismiss certain of the plaintiff’s claims against it arguing that the

Second Cause of Action fails to state a claim for relief against BMC, that BMC is not the

appropriate defendant against which a failure to accommodate claim can be made that D.L. has

failed to plead facts supporting a claim of discrimination based on S.L.’s disability as required by

the Rehabilitation Act, and that, if the Second Cause of Action is dismissed, the Fourth Cause of

Action must also be dismissed. As discussed infra, none of these claims have merit. In each

case, BMC is either wrong in its discussion of the law or mistakenly invites the Court to resolve

factual disputes on a motion to dismiss.

III.      Applicable law: Federal Rule of Civil Procedure 12(b)(6)

       At this stage, Plaintiff must merely state facts that give rise to a claim that is “plausible on its

face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). For the purposes of a motion to

dismiss, courts must accept the allegations in the Complaint as true and must liberally construe

the Complaint in favor of the Plaintiff. Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). A 12(b)(6) motion to dismiss “is not a procedure for resolving a contest about the facts or

the merits of the case,” and “must be distinguished from a motion for summary judgment under

Federal Rule of Civil Procedure 56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact.” Rich v. Life Ins. Co. of N. Am., No. 3:12-CV-

92, 2013 U.S. Dist. LEXIS 44601, at *8, 9, 10 (N.D.W. Va. March 28, 2013). Such motions are

granted “only in very limited circumstances.” Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d



                                                      3
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 4 of 18 PageID #: 490




324, 325 (4th Cir. 1989). Indeed, “a motion to dismiss for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts which would support

its claim and would entitle it to relief.” Mylan Labs, Inc., 7 F.3d at 1134.


IV.    Argument

           A. BMC is an appropriate defendant for S.L.’s Second Cause of Action and the
              “sole reason” argument advanced by BMC does not apply to the facts of this
              case.

               1. BMC is a proper defendant for D.L.’s case under the Rehabilitation Act.

       BMC is a proper defendant in this case. Although the ED may be staffed, in part, by

certain non-BMC employees who are employees of the contract medical providers that are co-

defendants in this case, the violations of the Rehabilitation Act at issue involve employees of

both BMC and the ED. Thus, the allegations in the Third Amended Complaint are not limited to

the acts and omissions of the ED contract employees. To the contrary, those allegations include

the wrongful acts of BMC employees. See, e.g., Third Am. Comp., ¶¶ 27, 28, 32, 33, 51,52, 53,

55, 56, 58, 60, 62, 63, 64, 75, 76, 77, 117. In particular, see id. at 69-70 that allege that BMC

nurses administered injections to S.L. without providing the requested reasonable

accommodations and without the permission of S.L.’s mother. The Third Amended Complaint

also alleges that D.L.’s request for an accommodation for S.L. was denied by a BMC staff nurse

because there was “no time,” not because a medical professional determined that the requested

accommodation was medically contraindicated. Id. at 40. Moreover, BMC staff did not offer

S.L. any alternate accommodations to alleviate her anxiety. These allegations support a

reasonable inference that the denial of a reasonable accommodation was not based on the

medical judgment of the ED contract physician, but rather on the unwillingness of BMC staff to

provide the accommodation.

                                                 4
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 5 of 18 PageID #: 491




       Thus, BMC is liable in respondeat superior for the acts of its employees that led to the

denial, in whole or in part, of D.L. and S.L.’s request for reasonable accommodations.

       Also, contrary to the argument of BMC, D.L. does not purport to “make out a claim

under 504 merely by proving ‘that [her daughter] was denied some service and [she] is

disabled.’” BMC Memorandum of Law in Support of its Motion to Dismiss the Second Cause

and Related Parts of the Fourth Cause of Action of Plaintiff’s Third Amended Complaint (“BMC

Memorandum”) at p. 5-6 (Doc. 81-1), citing from Lindstrom v. St. Josephs Sch. for the Blind,

Inc., CV 15-8084 (ES), 2016 WL5723658 at *5 (D.N.J. Sept. 30, 2016). To the contrary,

Plaintiff’s claims are based on well-recognized legal theories under the Rehabilitation Act

including, but not limited to, the failure of BMC to provide reasonable accommodations to S.L.

so that she could receive the medical care she needed.

       BMC’s argument that the accommodations S.L. requested were a matter of medical

judgment is duplicative of its argument in its earlier Motion to Sismiss, which this court declined

to resolve at the pleading stage. See Order Granting Motion to Dismiss in Part, Feb. 22, 2019 at

10-11 (Doc. 26) (“These allegations are more than claims of inadequate medical care. ...

Accordingly, whether the Defendant’s medical decisions were reasonable or discriminatory is a

question of fact that the Court will not decide at the pleading stage.”).

       BMC also argues that its employees could not have violated the Act because BMC staff

“were not responsible for the medical decisions or judgments associated with providing or

denying the ‘reasonable accommodation to S.L.’” BMC Memorandum, p. 7. D.L. questions

BMC’s statement of the law as one does not have to be a doctor to prevent or deny a reasonable

accommodation. For example, hospital personnel may prevent a request for an accommodation

by failing to communicate the request to the doctor or by otherwise preventing the



                                                  5
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 6 of 18 PageID #: 492




implementation of the requested accommodation. As demonstrated above, BMC nurses and

other employees were involved in the rejection of S.L.’s request for accommodations, whatever

the role, if any, of the ED contractor doctor. BMC employees were also involved in the

discriminatory response to S.L.’s distress and her attempt to leave the hospital when they

restrained S.L. and forcibly injected sedatives. Moreover, as alleged in the Third Amended

Complaint, the decision to deny S.L.’s requested accommodations were not necessarily a matter

of medical judgment in the present case.

       Finally, given the allegations in the Complaint that must be taken as true, this issue is best

addressed at the conclusion of discovery in a motion for summary judgment if BMC deems such

a motion to be appropriate at that time.


                2. The Complaint adequately pleads failure to provide a reasonable
                accommodation under the Rehabilitation Act.

       BMC argues S.L.’s Section 504 claim should be dismissed because the Third Amended

Complaint fails to claim that the refusal of Ativan and topical Lidocaine were “pretextual,” and

because there are “no allegations that support an inference that Lidocaine cream and oral Ativan

were refused by BMC because of S.L.’s disabilities.” BMC Memorandum, p. 8.1 However,

BMC fails to cite cases that directly support its argument that a decision to deny reasonable

accommodations must somehow be pretextual or based on a patient’s disability in order to

constitute a violation of the Rehabilitation Act. In fact, the Rehabilitation Act contains no such

requirements.




1
 BMC raised this argument, without success, in its Reply to its earlier Motion to Dismiss. BMC Reply to
Plaintiff’s Response to Defendant’s Motion to Dismiss, 11. (Doc. 25).


                                                  6
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 7 of 18 PageID #: 493




        BMC’s error results from its misunderstanding of the nature of this aspect of D.L.’s case.

Healthcare providers may violate the ADA or Section 504 through any facially discriminatory

denial of services. In such cases, the plaintiff challenges a denial of services contending that the

denial was motivated by the plaintiff’s disability and that any reason offered by the defendant for

the denial of services was a pretext for discrimination. Alternatively, as in this case, the plaintiff

may contend that she requested and was denied a reasonable accommodation necessitated by her

disability where necessary to ensure meaningful access to care. Section 504 requires reasonable

accommodations where necessary to ensure that people with disabilities receive benefits that are

“equal to that afforded others.” 45 C.F.R. § 84.4(b)(ii). In such cases, there is no requirement

that benefits be denied to an individual because she has a disability. Nor is the plaintiff required

to prove pretext. Instead, the courts have interpreted this standard as functionally identical to the
                                                                                              2
reasonable modification or reasonable accommodation requirement in the ADA.                       See, e.g.,

Bennett-Nelson v. La. Bd. Of Regents, which states:


        In addition to their respective prohibitions of disability-based discrimination, both
        the ADA and the Rehabilitation Act impose upon public entities an affirmative
        obligation to make reasonable accommodations for disabled individuals. Where a
        defendant fails to meet this affirmative obligation, the cause of that failure is
        irrelevant.

431 F.3d 448, 454-455 (5th Cir. 2005).

        BMC errs in its analysis because it fails to recognize the difference between a case where

the defendant is alleged to have discriminated against the person with a disability by denying

services based upon the plaintiff’s disability and a case, such as the present case, where the

plaintiff alleges she was entitled to a reasonable accommodation. The former requires proof of


2 Title III of the ADA uses “modification.” Section 504 uses “accommodation”. The terms, however, are
essentially the same in a disability discrimination analysis. See e.g., Paulone v. City of Frederick, 787 F.
Supp. 2d 360, 371 (D. Md. 2011).


                                                     7
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 8 of 18 PageID #: 494




pretext; the latter does not. Reasonable accommodations can include accommodations necessary

to meet an individual’s medical needs. See United States v. Georgia, 546 U.S. 151, 157 (2006)

(failure to accommodate prisoner’s medical needs may have violated ADA); Bryant v. Madigan,

84 F.3d 246, 249 (7th Cir. 1996) (“Standards of medical care are not irrelevant” to the ADA, as

failure to accommodate medical needs can result in exclusion from programs or activities);

Taylor v. Richmond State Living Center, 2012 U.S. Dist. LEXIS 170190 *16-17 (S.D. Tx.,

November 30, 2012) (plaintiffs stated an ADA claim against a state supported living center by

alleging the center had failed to provide treatment, services, nursing, and medical care

“commensurate with [plaintiffs’] unique and individualized needs.”)


       Thus, the denial of reasonable accommodations may violate Section 504 even when such

denial is not motivated by discriminatory animus. Bennett-Nelson v. La. Bd. Of Regents, 431

F.3d 448, 454-55 (5th Cir. 2005) cert denied 126 S. Ct. 1888 (2006) (“Where a defendant fails to

meet this affirmative obligation [to make reasonable accommodations], the cause of that failure

is irrelevant.”); Dopico v. Goldschmidt, 687 F.2d 644, 651-652 (2d Cir. 1982) (Section 504

requires “modest, affirmative steps” to increase accessibility of transit system and not just

“evenhanded treatment”); Henrietta D. v. Bloomberg, 331 F.3d 261, 273 (2d Cir. 2003) (“We are

. . . reluctant to interpret the ‘by reason of such disability’ language of the ADA and

Rehabilitation Act . . . so narrowly that they deprive the plaintiffs of reasonable

accommodations”); Falls v. Prince George’s Hosp. Ctr., Civ. Action No. 97-1545, 1999 U.S.

Dist. LEXIS 22551, at *27 (D. Md. Mar. 16, 1999) (denial of an interpreter constituted

intentional discrimination even if motivated by “thoughtlessness and indifference” rather than

hostility). Failure to make a reasonable accommodation will therefore violate Section 504 even




                                               8
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 9 of 18 PageID #: 495




if the subjective motivation is an unwillingness to expend additional effort on the

accommodation rather than a conscious desire to harm people with disabilities.


        Moreover, accommodations are often considered reasonable under the Rehabilitation Act

even if they occasionally require additional staff time to provide. In Henrietta D., the Second

Circuit upheld an ADA and Section 504 judgment in favor of individuals with AIDS who had

been denied “intensive case management and low case manager-to-client ratios,” noting that

these were not “additional or better” services than those offered to people with disabilities but

merely reasonable accommodations required to ensure “meaningful access to the same benefits

and services” available to people without disabilities.” 331 F.3d at 273 (quoting and upholding

district court judgment in favor of plaintiffs). Thus, a covered entity may violate the

Rehabilitation Act by denying a reasonable accommodation even if it is subjectively motivated

by an unwillingness to expend extra effort and resources on an accommodation rather than by

hostility to people with disabilities.


        The “persuasive authority” that BMC cites does not actually support its claim that denial

of a reasonable accommodation must be based on discriminatory intent. Rather, as noted above,

the cases upon which BMC relies at page 9 of the BMC Memorandum do not involve or address

claims based on the failure to provide a reasonable accommodation in the context of S.L.’s

presentation at the ED.     The cases all involve outright denials of treatment. Neither A.R. v.

Kogan, 964 F. Supp. 269 (N.D. Ill. 1997); Sharrow v. Bailey, 910 F. Supp. 187 (M.D. Pa. 1995);

nor Glanz v. Vernick, 750 F. Supp. 391 (D. Mass, 1990) even include the words “reasonable

accommodation” in their respective opinions. The fourth case, Sumes v. Andres, 938 F. Supp. 9,

12 (D.D.C. 1996), does reference reasonable accommodation, but it does so in an entirely



                                                9
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 10 of 18 PageID #: 496




different context than that posed in the present case. In Sumes, the patient was not directly

challenging a failure to provide a reasonable accommodation. Instead, she was challenging an

outright refusal to provide medical care. The court did note that a reasonable accommodation

would have enabled her to benefit from medical care without additional risks. Id. at 11.

However, it did not hold that discriminatory intent is required in the tradition reasonable

accommodation case.

       The Third Amended Complaint adequately explains that S.L. required reasonable

accommodations as a direct result of her disabilities; that these reasonable accommodations were

necessary in order for S.L. to receive the same benefit from the suture procedure as people

without disabilities; that these reasonable accommodations would have been effective to enable

her to benefit from the suture procedure without the use of restraints or strong sedatives; and that

denial of these accommodations directly led to S.L.’s attempt to leave the treatment room and

subsequent exposure to painful restraints and forcible medication. Third Am. Compl. ¶¶ 21, 22,

23, 26, 29, 34-38, 46-52. See Henrietta D., 331 F.3d at 277 (“the demonstration that a disability

makes it difficult for a plaintiff to access benefits that are available to both those with and

without disabilities is sufficient to sustain a claim for a reasonable accommodation.”). The Third

Amended Complaint also contains adequate factual allegations to support a conclusion that these

accommodations were reasonable and not an undue burden to the hospital, namely: S.L. had

previously received these accommodations at BMC, the requisite medications are readily

available in most emergency rooms, the medications requested are medically appropriate, and

BMC did not claim that the medications were unavailable at that time. Third Am. Compl. ¶¶ 30-

38, 40-45.     These allegations are more than sufficient to state a claim for disability

discrimination based on failure to provide reasonable accommodations. Defendants also appear



                                                10
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 11 of 18 PageID #: 497




to argue that, because the nurse claimed there was “no time” to provide the accommodations that

S.L. requested, the only possible inference is that provision of those accommodations was

actually not possible or reasonable under the circumstances. However, the Third Amended

Complaint states sufficient facts to support an inference that the decision was not based on

medical urgency because at that point S.L. had been waiting for over an hour for treatment and

was in stable medical condition. Id. at 27, 40-41. In any case, this is not a proper issue to

resolve on a motion to dismiss at this stage of the proceedings.


       BMC argues that “S.L.’s preferred medications or method of treatment was not within the

ken of the BMC nursing staff . . .” BMC Memorandum, p. 7. BMC continues by arguing that

BMC staff were not responsible for the medical decisions or judgments associated with

providing or denying the ‘reasonable accommodation’ to S.L. Id. Nonetheless, it is not entirely

clear at this stage of the proceedings who was responsible for the various decisions and actions

during the relevant time period. One thing, however, is clear: employees of both the ED

contractors and BMC were involved in the acts and omissions of October 12, 2016. As a result,

the respective responsibilities of ED contractors and BMC employees should not be determined

by the Court at this stage of the proceedings.


               3. S.L. has adequately alleged that she was prevented from leaving the
               emergency department, restrained, and forcibly administered psychotropic
               medications solely based on her disability.


       BMC asserts Plaintiff’s claims that BMC violated the Rehabilitation Act by preventing

her from leaving the ED, restraining her, and administering injections of Ativan and Geodon

cannot stand because these actions were not “solely on” the basis of S.L.’s disability. BMC

Memorandum, p. 10-11. BMC claims that because the “factual catalyst” for its decision to


                                                 11
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 12 of 18 PageID #: 498




restrain S.L. was that she “became upset and attempted to leave,” BMC’s actions were not based

“solely on” S.L.’s disability. Id. at 10. This argument is basically duplicative of BMC’s

argument in BMC’s first Motion to Dismiss in November 2018. See BMC Memorandum in

Support of its Motion to Dismiss, p. 13 (Doc. 19-1) (“Because Plaintiff’s First Amended

Complaint fails to make a connection between the actions or omissions of BMC and Plaintiff’s

Autism, Attention Deficit Hyperactivity Disorder, mild intellectual disability, and anxiety

disorder, her First Amended Complaint must be dismissed for failure to state a claim upon which

relief may be granted”). This court has already rejected that argument with respect to the First

Amended Complaint and instead stated that it would not resolve the factual dispute between the

parties at this pleading stage. See Order Granting Motion to Dismiss in Part, (Doc. 26) Feb. 22,

2019 at 12.    The relevant parts of the First Amended Complaint and the Third Amended

Complaint are essentially identical.



       To the extent that this Motion raises any new arguments relating to the causal connection

between BMC’s conduct and S.L.’s disability, these arguments should similarly be rejected. The

Third Amended Complaint demonstrates that: (1) S.L.’s conduct was directly and solely caused

by defendants’ combined failure to provide reasonable accommodations for S.L. autism; and (2)

BMC staff based their decision to restrain S.L. on her disability. As such, BMC’s Section 504

liability for restraining S.L., preventing her from leaving the hospital, and forcibly medicating

her rests on two theories: first, that it was the direct result of defendants’ failure to provide

reasonable accommodations, and second, that it denied S.L. the right to benefit from treatment

that was equal and/or equally effective to that afforded to others without disabilities. Third Am.

Compl. ¶¶ 117-120.



                                               12
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 13 of 18 PageID #: 499




       As Plaintiff has already explained in Section A.2, to succeed on a claim based on failure

to provide reasonable accommodations a plaintiff need not establish pretext or discriminatory

animus. Plaintiff also has pled sufficient facts to support her claim that BMC’s conduct toward

her deprived her of her right to treatment that was equal to and/or equally effective as that

afforded to others.



       “Claims under the ADA’s Title II and the Rehabilitation Act can be combined for

analytical purposes because the analysis is substantially the same.” Wicomico Nursing Home v.

Padilla, 910 F.3d 739, 750 (4th Cir. 2018). One distinguishing factor between the Rehabilitation

Act and Title II of the ADA is that under the Rehabilitation Act, the conduct must be “solely”

due to the individual’s disability. Id. Discriminatory conduct within the meaning of Section 504

need not be based in discriminatory animus towards individuals with disabilities. Pushkin v.

Regents of University of Colo., 658 F.2d 1372, 1385 (10th Cir. 1981) (“It would be a rare case

indeed in which a hostile discriminatory purpose or subjective intent to discriminate solely on the

basis of handicap could be shown. Discrimination on the basis of handicap usually results from

more invidious causative elements and often occurs under the guise of extending a helping hand

or a mistaken, restrictive belief as to the limitations of handicapped persons”); Liese v. Indian

River County Hosp. District, 701 F. 3d 334, 344-348 (11th Cir. 2012) (finding that a standard of

“deliberate indifference” was sufficient to find that intentional discrimination under the

Rehabilitation Act could have occurred).



       When a discrimination claim arises from abuse or inappropriate use of restraint, a

plaintiff may show that the discrimination was based “solely” on disability even if the plaintiff’s

disability-related behavior was a precipitating event. For example, in Taylor v. Richmond State


                                                13
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 14 of 18 PageID #: 500




Supported Living Ctr., the estate of an intellectually disabled man alleged that the defendant’s

staff had targeted the man for abuse as a result of his “profound and unusual disabilities, such as

his oppositional behaviors ….” No. 4:11-3740, 2012 U.S. Dist. LEXIS 170190, at *15 (S.D.

Tex. Nov. 30, 2012) (emphasis added). The district court held that such allegations were

adequate to state a claim under the ADA and Section 504. Courts also have held that decisions

to forcibly restrain or otherwise abuse a person with a disability may violate the Rehabilitation

Act, even when based on disability-related behaviors. See K.T. v. Pittsburg Unified Sch. Dist.,

219 F. Supp. 3d 970, 981 (N.D. Cal. 2016) (abuse of the plaintiff that was prompted by

manifestation of disability “is enough to satisfy even the Rehabilitation Act’s heightened

causation standard”); Taylor v. Richmond State Supported Living Ctrr, 2012 U.S. Dist. LEXIS

170190 *16-17 (S.D. Tx., November 30, 2012) (finding that when mistreatment was due to

plaintiff’s actions, which were manifestations of the plaintiff’s disability, the plaintiff

nonetheless prevailed).



       In the present case, S.L. has adequately pled that: (1) she would not have become upset or

attempted to exit if it were not for BMC’s failure to provide reasonable accommodations; (2) her

conduct was caused solely by her unaccommodated disability; and (3) BMC would not have

restrained or forcibly medicated a person without a disability who became upset and attempted

to leave. This is sufficient to show that BMC’s conduct was based solely on S.L.’s disability. In

fact, if the facts of the Third Amended Complaint are accepted as true, it is nearly the only

conclusion that could be drawn.



       The Third Amended Complaint clearly explains that BMC staff were aware of S.L.’s

primary disability - autism - at all relevant times. Third Am. Compl. ¶ 26. As the Third


                                                14
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 15 of 18 PageID #: 501




Amended Complaint states, S.L. “became upset” and left the patient care room because hospital

staff refused to provide her with the reasonable accommodations she and her mother requested -

Ativan and topical Lidocaine. Id. at 46, 48. Moreover, staff assumed S.L. had other disabilities

based on their observations of her; at the time that BMC staff restrained S.L., they stated to

S.L.’s mother that she was “psychotic” and in need of restraint, and threatened to call the police.

Id. at 58, 59, 60. The Court must accept that this allegation is true at this pleading stage.

Defendants also forcibly prevented S.L. and D.L. from leaving the hospital, despite D.L.’s

withdrawal of consent to treatment and her clear statement she planned to seek treatment

elsewhere and despite the fact that S.L. was medically stable. Id. at 47, 52. BMC staff then

brought S.L. to a locked room that, to the best of our knowledge, is used for patients in

psychiatric crisis. Id., 65, 66. There, they administered psychoactive medications. Id., 69-70.

The Third Amended Complaint further alleges that “[t]he decision to restrain S.L. and administer

Ativan and Geodon injections without D.L.’s consent was based on the perception by the BMC

and/or ED contractor staff that S.L. had a disability.”       Id. at 107.   These allegations all

reasonably support the conclusion that BMC’s conduct was solely the result of S.L.’s actual or

perceived disabilities. See K.T. v. Pittsburgh Unified Sch. Dist., 219 F. Supp. 3d at 981; Trimble

v. Millwood Hosp. CA 4:14-cv-00868-O (N.D. Tex. Sept. 12, 2016) (finding issue of material

fact as to whether hospital’s refusal to let a woman leave psychiatric hospital violated

Rehabilitation Act).



       To the extent that Defendants plans on arguing that S.L.’s conduct was not based on her

unaccommodated disability, or that its response to S.L. was based on some factor other than her

disability, this argument cannot be resolved at the pleading stage, when the Court must accept



                                                15
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 16 of 18 PageID #: 502




the facts in the Third Amended Complaint as true and construe them in favor of the Plaintiff.

Mylan Labs, Inc. v. Matkari, 7 F.3d at 1134; Trimble v. Millwood Hosp., 420 F. Supp. 3d 550,

561 (N.D. Tex. Sept. 12, 2016) (determining even at the later summary judgment stage that

“when considering whether the alleged statutory violations occurred because of her qualifying

disability,” it had impermissibly made an inference regarding the facts in favor of the movant).

BMC’s attempts to dismiss the case upon these grounds, rather than during discovery during

which the Plaintiff and counsel would be given time to depose persons with information on the

justifications for the actions of medical and security personnel, are painfully premature.



                                                             PLAINTIFF,
                                                             BY COUNSEL



 /s/ Allan N. Karlin                                 /s/ Samantha Crane
 ALLAN N. KARLIN, WV BAR # 1953                      SAMANTHA CRANE, DC BAR # 1000447
 JANE E. PEAK, WV BAR #7213                          AUTISTIC SELF ADVOCACY NETWORK
 ALLAN N. KARLIN & ASSOCIATES                        1010 VERMONT AVENUE, STE 618
 PLLC                                                WASHINGTON, DC 20005
 174 CHANCERY ROW
 MORGANTOWN, WV 26505
 304-296-8266




                                                16
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 17 of 18 PageID #: 503




 /s/ Shawna White
 SHAWNA WHITE, WV BAR # 10893
 DISABILITY RIGHTS OF WEST
 VIRGINIA
 1207 QUARRIER STREET
 CHARLESTON, WV 25301




                                     17
Case 3:18-cv-00162-GMG Document 88 Filed 06/22/20 Page 18 of 18 PageID #: 504




                                CERTIFICATE OF SERVICE

        I, Allan N. Karlin, do hereby certify that on June 22, 2020, I electronically filed, via the
CM/ECF system, the “Plaintiff’s Response to City Hospital, Inc. d/b/a Berkeley Medical
Center’s Motion to Dismiss the Second and Related Parts of the Fourth Cause of Action of
Plaintiff’s Third Amended Complaint” which will send notification to the following:

 Joshua K. Boggs (WV Bar # 10096)                    Tamela White, Esq.
 Christine S. Vaglienti (WV Bar # 4987)              Farrell White & Legg
 Lauren T. Krupica (WV Bar # 11719)                  914 Fifth Avenue
 West Virginia United Health System, Inc.            PO Box 6457
 1238 Suncrest Towne Centre Drive                    Huntington, WV 25772-6457
 Morgantown, WV 26505
 304-598-9888


                                              PLAINTIFF,
                                              BY COUNSEL.


                                              /s/ Allan N. Karlin
                                              ALLAN N. KARLIN, WV BAR # 1953
                                              JANE E. PEAK, WV BAR #7213
                                              ALLAN N. KARLIN & ASSOCIATES PLLC
                                              174 CHANCERY ROW
                                              MORGANTOWN, WV 26505
                                              PH: 304-296-8266
                                              FAX: 304-296-8640
                                              ank@wvjustice.com
                                              jep@wvjustice.com




                                                18
